t c memo united_states tax_court charles m worthley petitioner v commissioner of internal revenue respondent docket no filed date charles m worthley pro_se gary s gross for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiency and additions to tax relating to petitioner's federal income taxes year deficiency -- dollar_figure additions to tax sec_6653 sec_6654 dollar_figure big_number -- dollar_figure as an alternative position respondent in his answer asserted that petitioner is liable for additions to tax pursuant to sec_6651 and sec_6653 unless otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on date respondent pursuant to rule f submitted a motion to show cause why proposed facts in evidence should not be accepted as established respondent attached a stipulation of facts and related exhibits to the motion this court on date granted respondent's motion and issued an order requiring petitioner to show cause why the facts set forth in respondent's motion should not be deemed admitted on date filed petitioner's response to this court's order to show cause and on date ordered that certain facts contained in respondent's stipulation of facts be deemed stipulated on date respondent served requests for admissions on petitioner petitioner did not respond to the requests and as a result the facts contained therein were deemed admitted rule c 65_tc_333 affd 565_f2d_954 5th cir this case was called from the calendar of this court's date trial session in boston massachusetts and petitioner failed to appear in person or through counsel respondent filed a motion asking this court to find petitioner in default and enter a decision against him by order dated date this court granted respondent's motion in part and held petitioner liable for the underlying deficiency and the sec_6654 addition_to_tax this court denied respondent's motion with respect to the sec_6653 additions to tax and restored the case to the general docket for trial this case was subsequently called from the calendar of this court's date trial session in boston massachusetts petitioner failed to appear in person or through counsel and respondent rested on the facts previously established pursuant to rule sec_91 and sec_90 respondent on brief conceded that petitioner is not liable for the sec_6653 addition_to_tax relating to petitioner's tax_year as a result the issues we must decide are as follows whether petitioner pursuant to sec_6653 is liable for an addition_to_tax for fraud relating to his tax_year we hold that he is liable whether petitioner pursuant to sec_6651 is liable for an addition_to_tax for failing to file his federal_income_tax return in a timely manner we hold that he is liable whether petitioner pursuant to sec_6653 is liable for an addition_to_tax for negligence relating to his tax_year we hold that he is liable findings_of_fact petitioner resided in gerona spain at the time his petition was filed during the years in issue he was employed by measurex corp measurex a california corporation and by saab-totem inc saab-totem a washington corporation in petitioner received a dollar_figure vacation allowance from measurex and realized a dollar_figure long-term_capital_gain attributable to the sale of big_number shares of measurex stock during that year he also submitted to measurex and saab-totem forms w-4e on these forms petitioner stated under penalties of perjury that he incurred no income_tax_liability for and that he anticipated no income_tax_liability for petitioner submitted to respondent two tax forms relating to and three tax forms relating to on date and date respondent received form sec_1040 relating respectively to petitioner's and tax years petitioner on these forms provided objections based on the fifth_amendment privilege_against self-incrimination to the tax_return filing requirement after receiving these forms the internal_revenue_service irs began investigating petitioner's and tax_liability on date petitioner wrote a letter to don waite an employee of measurex suggesting the following methods by which measurex could delay the irs investigation of petitioner one way to 'delay' would be to write regan asking him for a schedule of payment fees for the documents a second way would be to submit copies of only the front of the checks in the first submission on february and respondent received revised form sec_1040 relating respectively to petitioner's and tax years petitioner on the form reported gross_income of dollar_figure and a tax_liability of dollar_figure petitioner on the form reported wages of dollar_figure petitioner crossed out the declarations that these forms were being submitted under penalties of perjury on date respondent received a form 1040x relating to petitioner's tax_year petitioner reported a tax_liability of dollar_figure and signed the form under penalties of perjury but he failed to report the dollar_figure vacation allowance and the dollar_figure long-term_capital_gain on date a criminal information was filed in the u s district_court for the western district of washington charging petitioner pursuant to sec_7203 with willful failure_to_file and federal_income_tax returns thereafter petitioner left the country on date a u s magistrate issued a bench warrant for petitioner's arrest on date officers from the u s customs service arrested petitioner at logan international airport in boston massachusetts on date before the u s district_court for the district of massachusetts petitioner pled guilty to willfully failing to file in violation of sec_7203 his federal_income_tax return the charge relating to his return was dismissed on date petitioner was convicted sentenced to months' imprisonment and fined dollar_figure i addition_to_tax for fraud opinion respondent determined that petitioner pursuant to sec_6653 is liable for an addition_to_tax for fraud relating to his tax_year sec_6653 provides that if any part of an underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the underpayment fraud is defined as an intentional wrongdoing designed to evade tax 252_f2d_56 9th cir 94_tc_316 respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b to carry the burden_of_proof respondent must show for each year in issue that an underpayment_of_tax exists and that some portion of the underpayment is due to fraud 92_tc_661 a underpayment where a taxpayer does not file a return the underpayment equals the correct_tax due see sec_6653 respondent contends that petitioner underpaid his taxes by dollar_figure ie the amount that respondent contends is the correct_tax due in petitioner reported and paid dollar_figure of his tax_liability respondent contends that the remaining portion of the underpayment dollar_figure was attributable to petitioner's failure to report as income the dollar_figure vacation allowance the dollar_figure long-term_capital_gain resulting in a dollar_figure increase in net_capital_gain income and dollar_figure that measurex paid the irs in satisfaction of petitioner's federal_income_tax liability respondent has established by clear_and_convincing evidence that there is an underpayment of petitioner's tax for b fraudulent intent to prove fraud respondent must establish that petitioner intended to evade taxes through conduct designed to conceal mislead or otherwise prevent the collection_of_taxes 80_tc_1111 fraudulent intent is not to be imputed or presumed but may be established by circumstantial evidence and reasonable inferences drawn from the facts 317_us_492 petzoldt v commissioner supra 79_tc_995 affd 748_f2d_331 6th cir the taxpayer's entire course of conduct may establish the requisite fraudulent intent 56_tc_213 petitioner pursuant to sec_7203 was convicted of willfully failing to file his federal_income_tax return while a taxpayer's failure_to_file a tax_return does not standing alone establish fraud an inference of fraud is justified when the failure_to_file is coupled with other badges_of_fraud ie circumstances that establish an intent to conceal or mislead 91_tc_874 these badges include filing false forms w-4 and failing to cooperate with tax authorities id pincite rowlee v commissioner supra pincite5 in petitioner submitted forms w-4e to his employers on these forms petitioner stated under penalties of perjury that he incurred no income_tax_liability for and anticipated no income_tax_liability for petitioner incurred a tax_liability of dollar_figure and during received wages of dollar_figure we find that petitioner knowingly submitted false forms w-4e to his employers in addition he encouraged measurex to delay respondent's investigation of his tax_liability these facts coupled with petitioner's willful failure_to_file his tax_return establish the requisite fraudulent intent accordingly we hold that petitioner is liable for the sec_6653 addition_to_tax ii addition_to_tax for failing to file a return in a timely manner respondent contends that petitioner pursuant to sec_6651 is liable for an addition_to_tax for failing to file his federal_income_tax return in a timely manner respondent bears the burden_of_proof relating to this issue because this contention was made for the first time in the answer rule a in petitioner had gross_income of dollar_figure thus his gross_income exceeded the sum of the applicable standard_deduction and personal_exemption and he was required to file a federal_income_tax return see sec_6012 neither of the form sec_1040 petitioner provided respondent for were returns because they either did not contain sufficient information to compute petitioner's tax_liability or were not signed under penalties of perjury see sec_6065 65_tc_68 affd without published opinion 559_f2d_1207 3d cir therefore petitioner failed to file his tax_return in a timely manner and we hold that he is liable for the sec_6651 addition_to_tax iii addition_to_tax for negligence respondent contends that petitioner pursuant to sec_6653 is liable for an addition_to_tax for negligence relating to his tax_year respondent bears the burden_of_proof relating to this issue because this contention was made for the first time in the answer rule a sec_6653 provides that if any part of an underpayment_of_tax required to be shown on a return is due to negligence or intentional_disregard_of_rules_and_regulations there shall be added to the tax an amount equal to percent of the underpayment petitioner's tax_liability was dollar_figure but he failed to file a return therefore petitioner had an underpayment of dollar_figure see sec_6211 sec_6653 in addition petitioner intentionally disregarded applicable rules and regulations requiring the filing of a return and the reporting of income accordingly we hold that he is liable for the sec_6653 addition_to_tax all other arguments made by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered under rule
